Case 1:19-cv-22127-UU Document 18 Entered on FLSD Docket 07/09/2019 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-22127-CIV-UNGARO/O’SULLIVAN


  HONEY JEAN PATINOL,

          Plaintiff,
  v.

  OLIVIER INVESTMENTS LLC
  d/b/a PANDOREE CAFE, a
  Florida Limited Liability Company,
  OLIVIER BELHADIA, individually,
  and ABDEL KADER BELHADIA,
  individually,

          Defendant.
                                                /

                                 FIRST AMENDED COMPLAINT

             COMES NOW, Plaintiff, HONEY JEAN PATINDOL (“Plaintiff”), on behalf of herself

  by and through undersigned counsel, files this Complaint against Defendants OLIVIER

  INVESTMENTS LLC d/b/a PANDOREE CAFÉ, OLIVIER BELHADIA, individually, and

  ABDEL KADER BELHADIA, individually (collectively “Defendants”) and states as follows:

                                       GENERAL ALLEGATIONS

       1. This is an action by the Plaintiff pursuant to the Fair Labor Standards Act, as amended (29

          U.S.C. §201, et seq., hereinafter the “FLSA”) to recover unpaid minimum wage and/or

          overtime compensation, an additional equal amount as liquidated damages and reasonable

          attorneys’ fees and costs.

       2. The jurisdiction of the Court over this controversy is based upon the 29 U.S.C. §216(b).
Case 1:19-cv-22127-UU Document 18 Entered on FLSD Docket 07/09/2019 Page 2 of 10




     3. Plaintiff was at all times relevant to this action, and continues to be, a resident in Miami

        Dade County, Florida, within the jurisdiction of this Honorable Court. Plaintiff is a covered

        employee for purposes of the FLSA.

     4. Defendant, OLIVIER INVESTMENTS LLC d/b/a PANDOREE CAFÉ, having its

        principal place of business in Miami Dade County, Florida, where Plaintiff worked for

        Defendant and at all times material hereto was and is engaged in interstate commerce.

     5. Defendant, OLIVIER BELHADIA, is a corporate officer of, and exercised operational

        control over the activities of, corporate Defendants, OLIVIER INVESTMENTS LLC d/b/a

        PANDOREE CAFÉ.

     6. Defendant, ABDEL KADER BELHADIA, is a corporate officer of, and exercised

        operational    control   over   the   activities   of,   corporate   Defendants,   OLIVIER

        INVESTMENTS LLC d/b/a PANDOREE CAFÉ.

     7. Venue is proper in Miami Dade County, Florida because all of the actions that form the

        basis of this Complaint occurred within Miami Dade County, Florida and damages are due

        in Miami Dade County, Florida.

     8. Defendants were “persons” and/or “employers,” at all times material hereto, Plaintiff was

        an “employee.”

     9. Declaratory, injunctive, legal, and equitable relief is sought pursuant to the laws set forth

        above together with attorneys’ fees, costs and damages.

     10. All conditions precedent for the filing of this action before this Court has been previously

        met, including the exhaustion of all pertinent administrative procedures and remedies.
Case 1:19-cv-22127-UU Document 18 Entered on FLSD Docket 07/09/2019 Page 3 of 10




                      FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

     11. Plaintiff was employed by Defendants from on or about May 20, 2018 through on or about

         July 2, 2018.

     12. Throughout Plaintiff’s employment, Plaintiff was paid tips from the tip pool.

     13. Pursuant to the FLSA, Plaintiff shared tips with non-covered employees with regard to the

         tip pool and, therefore, Defendants have violated the FLSA’s tip pool provisions.

     14. Defendant owes Plaintiff the minimum wage and overtime as required by the FLSA.

        a. Total amount of alleged unpaid Overtime/Minimum wages:

         $1, 551.84(Liquidated)

         b. Calculation of such wages:

         Plaintiff was paid below minimum wage, during her employment that spanned from on or

  about May 20, 2018 until about July 2, 2018. Plaintiff worked approximately forty-eight (48)

  hours weekly. Plaintiff is owed unpaid straight time, half-time and unpaid tips. Please see infra for

  calculations. Plaintiff worked from approximately 7:00 am until 2:00 pm or in the evening from

  2:00 pm until 9:00 pm. Additionally, Plaintiff would stay for an hour and clean. Plaintiff worked

  approximately 6 days a week; Plaintiff was paid in cash.

         c. Nature of wages (e.g. overtime or straight time):

         This amount represents unpaid wages, unpaid half-time and liquidated damages.

         d. Calculation Chart
     Case 1:19-cv-22127-UU Document 18 Entered on FLSD Docket 07/09/2019 Page 4 of 10




          UNPAID                          OVERTIME                       UNPAID
       STRAIGHT RATE                                                    STRAIGHT
                                                                  RATE X HOURS WORKED
                                                                       (unliquidated)
Approx. May 20, 2018-June 3, 2018       $198.00 overtime                  $291.84

Paid $500.00/ 96 hours = $5.20 per 48 hours (total) x                       Biweekly
hour                               $4.125 halftime=
                                   $198.00 in overtime                   $3.04 x 96 hours
$3.04 per hour
($8.25 minimum wage – [$250
paid/48 hours per week]= $3.04)
                                   (half-time or $8.25
                                   minimum wage x 1.5=
                                   $12.375 – 8.25 min. =
                                   $4.125 half time) =

Approx. June 4, 2018-                                                        $192.00
June 17, 2018
                                                                            Biweekly
Paid $600.00/96 hours
= $6.25 per hour                                                         $2.00 x 96 hours

$2.00 per hour
($8.25 minimum wage – [$300
paid/48 hours per wk] = $2.00)


Approx. June 18, 2018-July 2, 2018                                            $94.08

Paid $700/ 96 hours                                                         Biweekly
= $7.29 per hour
                                                                          $.98 x 96 hours
$.98 per hour
($8.25 minimum wage – [$paid
700/48 hours per wk]= $7.27)



           15. Throughout Plaintiff’s employment with Defendants, Plaintiff worked in excess of forty

               (40) hours per week.
Case 1:19-cv-22127-UU Document 18 Entered on FLSD Docket 07/09/2019 Page 5 of 10




                                          COUNT I
                     Violation of FLSA / Minimum Wage/Overtime Against
                    OLIVIER INVESTMENTS LLC d/b/a PANDOREE CAFÉ

     16. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15 of

         this Complaint as if set out in full herein.

     17. This action is brought by Plaintiff to recover from the Defendant unpaid minimum wage

  and/or overtime compensation, as well as an additional amount as liquidated damages, costs, and

  reasonable attorney’s fees under the provisions of the FLSA.

     18. At all times pertinent to this Complaint, Defendant had two or more employees who

  regularly handled goods and/or materials which had been sold and transported from across state

  lines of other states, and the Defendant obtains and solicits funds from non-Florida sources,

  accepts funds from non-Florida sources, uses telephonic transmissions going over state lines to

  do its business, transmits funds outside the State of Florida, and otherwise regularly engages in

  interstate commerce, particularly with respect to its employees.

     19. Upon information and belief, at all times material hereto, Defendant’s annual gross revenue

  exceeded $500,000 per annum on its own or which are as of yet unknown but will be revealed

  through further discovery.

     20. By reason of the foregoing, the Defendant is and was, during all times hereafter mentioned,

  an enterprise engaged in commerce or in the production of goods for commerce as defined in §§

  3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). Defendant’s business activities involve

  those to which the FLSA applies. The Plaintiff’s work for the Defendant likewise affects

  interstate commerce.

     21. Plaintiff seeks to recover for unpaid wages accumulated from the date of hire and/or from

  three (3) years from the date of the filing of this complaint.
Case 1:19-cv-22127-UU Document 18 Entered on FLSD Docket 07/09/2019 Page 6 of 10




     22. Defendant knew and/or showed reckless disregard of the provisions of the FLSA

  concerning the payment of minimum and/or overtime wages as required by the FLSA and remain

  owing Plaintiff these wages since the commencement of Plaintiff’s employment with Defendant

  as set forth above. As such, Plaintiff is entitled to recover double damages.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

             A. Adjudge and decree that Defendant has violated the FLSA and has done so

                 willfully, intentionally and with reckless disregard for Plaintiff rights;

             B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

                 and/or overtime wages, with interest; and

             C. Award Plaintiff an equal amount in double damages/liquidated damages; and

             D. Award Plaintiff the costs of this action, together with reasonable attorneys' fees;

                 and

             E. Grant Plaintiff such additional relief as the Court deems just and proper under the

                 circumstances.

                                         COUNT II
                         Wage & Hour Federal Statutory Violation Against
                                    OLIVIER BELHADIA

     23. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15

         of this Complaint as if set out in full herein.

     24. This action is brought by Plaintiff to recover from Defendant unpaid overtime and/or

         minimum wage compensation, as well as an additional amount as liquidated damages,

         costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and

         specifically under the provisions of 29 U.S.C. § 207.
Case 1:19-cv-22127-UU Document 18 Entered on FLSD Docket 07/09/2019 Page 7 of 10




     25. At the times mentioned, Defendant had the authority and/or power to alter the terms and

         conditions of Plaintiff’s employment in the areas of Plaintiff’s employment (hire/fire),

         scheduled hours and/or rate of pay.

     26. Defendant was an employer of Plaintiff within the meaning of Section 3(d) of the “Fair

         Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual Defendant acted directly

         in the interests of Defendant employer in relation to the employees of Defendant employer,

         including Plaintiff.

     27. Defendant had operational control of the business and is thus jointly liable for Plaintiff’s

         damages.

     28. Defendant willfully and intentionally refused to properly pay Plaintiff wages as required

         by the law of the United States as set forth above and remains owing Plaintiff these wages

         since the commencement of Plaintiff’s employment with Defendant as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

         B. Adjudge and decree that Defendant is an individual with operational control and is,

            thus, jointly and severally liable under the FSA for unpaid wages at issue;

         C. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

            wage compensation for hours worked in excess of forty (40) weekly, with interest;

         D. Award Plaintiff an equal amount in double damages/liquidated damages; and

         E. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

         F. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances; and
Case 1:19-cv-22127-UU Document 18 Entered on FLSD Docket 07/09/2019 Page 8 of 10




         G. Grant Plaintiff a Trial by Jury, where applicable.

                                        COUNT III
                         Wage & Hour Federal Statutory Violation Against
                                 ABDEL KADER BELHADIA

     29. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 15

         of this Complaint as if set out in full herein.

     30. This action is brought by Plaintiff to recover from Defendant unpaid overtime and/or

         minimum wage compensation, as well as an additional amount as liquidated damages,

         costs, and reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and

         specifically under the provisions of 29 U.S.C. § 207.

     31. At the times mentioned, Defendant had the authority and/or power to alter the terms and

         conditions of Plaintiff’s employment in the areas of Plaintiff’s employment (hire/fire),

         scheduled hours and/or rate of pay.

     32. Defendant was an employer of Plaintiff within the meaning of Section 3(d) of the “Fair

         Labor Standards Act” [29 U.S.C. § 203(d)], in that this individual Defendant acted directly

         in the interests of Defendant employer in relation to the employees of Defendant employer,

         including Plaintiff.

     33. Defendant had operational control of the business and is thus jointly liable for Plaintiff’s

         damages.

     34. Defendant willfully and intentionally refused to properly pay Plaintiff wages as required

         by the law of the United States as set forth above and remains owing Plaintiff these wages

         since the commencement of Plaintiff’s employment with Defendant as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

         H. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,
Case 1:19-cv-22127-UU Document 18 Entered on FLSD Docket 07/09/2019 Page 9 of 10




             intentionally and with reckless disregard for Plaintiff’s rights;

         I. Adjudge and decree that Defendant is an individual with operational control and is,

             thus, jointly and severally liable under the FSA for unpaid wages at issue;

         J. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

             wage compensation for hours worked in excess of forty (40) weekly, with interest;

         K. Award Plaintiff an equal amount in double damages/liquidated damages; and

         L. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

         M. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances; and

         N. Grant Plaintiff a Trial by Jury, where applicable.



                                           JURY DEMAND

                Plaintiff demands trial by jury of all issues triable as of right by jury.



  Dated: July 1, 19

                                                Respectfully submitted,

                                                REMER & GEORGES-PIERRE, PLLC
                                                Courthouse Tower
                                                44 West Flagler Street, Suite 2200
                                                Miami, FL 33130
                                                Telephone: (305) 416-5000
                                                Facsimile: (305) 416-5005

                                                         By: /s/ Miriam Brooks ____
                                                             Jason S. Remer, Esq.
                                                             Fla. Bar No.: 0165580
                                                             Miriam Brooks, Esq.
                                                             Fla. Bar No.: 0118144
Case 1:19-cv-22127-UU Document 18 Entered on FLSD Docket 07/09/2019 Page 10 of 10




                                  CERTIFICATE OF SERVICE

          I hereby certify that on July 1, 19, I electronically filed the foregoing document with the
  Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this
  day on all counsel of record or pro se parties identified on the attached Service List in the manner
  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
  other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.

                                                       By: /s/ Miriam Brooks ____
                                                           Jason S. Remer, Esq.
                                                           Fla. Bar No.: 0165580
                                                           Miriam Brooks, Esq.
                                                           Fla. Bar No.: 0118144

  SERVICE LIST:

  Melanie Damian
  Florida Bar No. 99392
  Email: mdamian@dvllp.com
  DAMIAN & VALORI LLP
  Counsel for Defendants
  1000 Brickell Avenue, Suite 1020
  Miami, Florida 33131
  Telephone: (305) 371-3960
  Facsimile: (305) 371-3965
